

IRHYTHM TECHNOLOGIES, INC,
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT
As a condition of my employment with iRhythm Technologies, Inc., its
subsidiaries, affiliates, successors or assigns (together the "Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree to the following:
1,At-Will Employment.
I UNDERSTAND AND ACKNOWLEDGE THAT: (i) MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT- WILL” EMPLOYMENT; (ii) ANY
REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN WRITING
AND SIGNED BY THE PRESIDENT OF THE COMPANY; AND (iii) MY EMPLOYMENT RELATIONSHIP
MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO
CAUSE, AT MY OPTION OR AT THE OPTION OF THE COMPANY, WITH OR WITHOUT NOTICE.
2,Confidential Information,
A.Company Information. I agree at all times during my employment with the
Company and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the President or the Board of
Directors of the Company, any Company Confidential Information. I understand
that my unauthorized use or disclosure of Company Confidential Information
during my employment will lead to disciplinary action, up to and including
immediate termination and legal action by the Company. I understand that
“Company Confidential Information” means any non-public information that relates
to the actual or anticipated business, research or development of the Company,
or to the Company’s technical data, trade secrets or know-how, including, but
not limited to, research, product plans or other information regarding the
Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which I
called or with which I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
and other business information; provided, however Company Confidential
Information does not include any of the foregoing items to the extent the same
have become publicly known and made generally available through no wrongful act
of mine or of others.
B.Former Employer Information. 1 agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information or trade secrets belonging to any such
employer, person or entity unless consented to in writing by both Company and
such employer, person or entity.
C.Third Party Information. 1 recognize that the Company may have received and in
the future may receive from third parties associated with the Company, e.g., the
Company’s customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”) their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter, to hold
in the strictest confidence, and not to use or to disclose to any person, firm
or corporation any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties. I understand that my unauthorized
use or disclosure of Associated Third Party Confidential Information during my
employment will lead to disciplinary action, up to and including immediate
termination and legal action by the Company.
3.Inventions.
A.Inventions Retained and Licensed. I have attached hereto as Exhibit A. a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets, which were conceived in whole or
in part by me prior to my employment with the Company to which I have any right,
title or interest, which are subject to California Labor Code Section 2870
attached hereto as Exhibit B, and which relate to the Company’s proposed
business, products, or research and development (“Prior Inventions”); or, if no
such list is attached, I represent and warrant that there are no such Prior
Inventions. Furthermore, I represent and warrant that the inclusion of any Prior
Inventions from Exhibit A of this Agreement will not materially affect my
ability to perform all obligations under this Agreement. If, in the course of my
employment with the Company, I incorporate into or use in connection with any
product, process, service, technology or other work by or on behalf of Company
any Prior Invention, I hereby grant to the Company a nonexclusive, royalty-free,
fully paid-up, irrevocable, perpetual, worldwide license, with the right to
grant, and authorize sublicenses, to make, have made, modify, use, import.,
offer for sale, and sell such Prior Invention as part of or in connection with
such product, process, service, technology or other work and to practice any
method related thereto.
Assignment of Inventions. I agree that I will promptly make lull written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest, in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not. patentable or registrable under
patent, copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company’s equipment.,
supplies, facilities, or Company Confidential Information, except as

provided in Section 3.E below (collectively referred to as “Inventions”). I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectable by copyright are “works
made for hire,” as that term, is defined in the United States Copyright Act, I
understand and agree that the decision whether or not to commercialize or market
any Inventions is within the Company’s sole discretion and for the Company’s
sole benefit and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.
B.Maintenance oj Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
C.Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that, my obligation,
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint: the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any papers, oaths and to do all other
lawfully permitted acts with respect to such Inventions with the same legal
force and effect as if executed by me.
D.Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section 2870
(attached hereto as Exhibit B). I will advise the Company promptly in writing of
any inventions that I believe meet the criteria in California Labor Code Section
2870 and not otherwise disclosed on Exhibit A.
4.Conflicting Employment.
A.Current Obligations. 1 agree that during the term of my employment with the
Company, I will not engage in or undertake any other employment, occupation,
consulting relationship or commitment that is directly related, to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will 1 engage in any other activities that conflict with my
obligations to the Company.
B.Prior Relationships. Without limiting Section 4.A, 1 represent that 1 have no
other agreements, relationships or commitments to any other person or entity
that conflict with my obligations to the Company under this Agreement or my
ability to become employed and perform the services for which 1 am being hired
by the Company. 1 further agree that if 1 have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices and documents), I have returned all property and confidential
information belonging to all prior employers. Moreover, in the event that the
Company or any of its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
or successor corporations, or assigns is sued based on any obligation or
agreement to which I am a party or am bound, I agree to fully indemnify the
Company, its directors, officers, agents, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns for all verdicts, judgments, settlements, and other
losses incurred by the Company (the indemnitee) in the event that it is the
subject of any legal action resulting from any breach of my obligations under
this Agreement, as well as any reasonable attorneys5 fees and costs if the
plaintiff is the prevailing party in such an action.
5.Returning Company Documents. Upon separation from employment with the Company
or on demand by the Company during my employment, I will immediately deliver to
the Company, and will not keep in my possession, recreate or deliver to anyone
else, any and all Company property, including, but not limited to, Company
Confidential Information, Associated Third Party Confidential Information, as
well as all devices and equipment belonging to the Company (including computers,
handheld electronic devices, telephone equipment, and other electronic devices),
Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, photographs, charts, all documents and property, and reproductions of
any of the aforementioned items that were developed by me pursuant to my
employment with the Company, obtained by me in connection with my employment
with the Company, or otherwise belonging to the Company, its successors or
assigns, including, without limitation, those records maintained pursuant to
Section 3.C. I also consent to an exit interview to confirm my compliance with
this Section 5.
6.Termination Certification. Upon separation from employment with the Company,
1 agree to immediately sign and deliver to the Company the “Termination
Certification55 attached hereto as Exhibit C. I also agree to keep the Company
advised of my home and business address for a period of three (3) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
7.Notification of New Employer. In the event that 1 leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
8.Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether voluntary or involuntary, with or without cause, I shall not
either directly or indirectly solicit any of the Company’s employees to leave
their employment, or attempt to solicit employees of the Company, either for
myself or for any other person or entity,
9.Conflict of Interest Guidelines. I agree to diligently adhere all to policies
of the Company including the Company’s insider’s trading policies and the
Conflict of Interest Guidelines attached as Exhibit D hereto, which may be
revised from time to time during my employment.
10.Representations. 1 agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement, will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company, I hereby represent and warrant that
1 have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
11.Audit. I acknowledge that I have no reasonable expectation of privacy in any
computer, technology system, email, handheld device, telephone, or documents
that are used to conduct the business of the Company. As such, the Company has
the right to audit and search all such items and systems, without further notice
to me, to ensure that the Company is licensed to use the software on the
Company’s devices in compliance with the Company’s software licensing policies,
to ensure compliance with the Company’s policies, and for any other
business-related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any unlicensed, unauthorized or non-comp] iant
applications to the Company’s technology systems and that I shall refrain from
copying unlicensed software onto the Company’s technology systems or using
non-licensed software or web sites. I understand that it is my responsibility to
comply with the Company’s policies governing use of the Company’s documents and
the internet, email, telephone and technology systems to which I will have
access in connection with my employment,
12.Arbitration and Equitable Relief.
A.Arbitration. IN CONSIDERATION OF MY EMPLOYMENT WITH
THE COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND MY
RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO ME BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, I AGREE THAT ANY AND ALL CONTROVERSIES,
CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE,
OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY
AS SUCH OR OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS,
ARISING OUT OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE COMPANY OR
THE TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES
SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE. SECTION 1280 THROUGH 1294.2,
INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW, DISPUTES
WHICH I AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY
JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OUTER WORKERS BENEFIT PROTECTION ACT, THE SARBANES- OXLEY ACT,
THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA
FAMILY RIGHTS ACT', THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION AND WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. I FURTHER
UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH ME.
B.Procedure. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) AND THAT THE NEUTRAL ARBITRATOR WILL BE SELECTED
IN A MANNER CONSISTENT WITH AAA’S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES. 1 AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE
ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION, MOTIONS TO DISMISS AND DEMURRERS, AND
MOTIONS FOR CLASS CERTIFICATION, PRIOR TO ANY ARBITRATION HEARING. I ALSO AGREE
THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER
APPLICABLE LAW, AND THAT' THE ARBITRATOR SHALL AWARD ATTORNEYS'' FEES AND COSTS
TO THE PREVAILING PARTY EXCEPT AS PROHIBITED BY LAW, I UNDERSTAND THAI' THE
COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE
ARBITRATOR OR AAA EXCEPT THAT I SHALL PAY THE FIRST $125.00 OF ANY FILING FEES
ASSOCIATED WITH ANY ARBITRATION I INITIATE. I AGREE THAT THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND
THAT TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE, I
AGREE THAT THE DECISION OF THE ARBITRATOR SHALL BE IN WRITING. I AGREE THAT ANY
ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN SANTA CLARA COUNTY,
CALIFORNIA,
C.Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION SHALL.
BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND THE
COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT,
NEITHER I NOR THE COMPANY WILL, BE PERMITTED TO PURSUE COURT ACTION REGARDING
CLAIMS THAT ARE SUBJECT TO ARBITRATION. NOT WITHSTANDING, THE ARBITRATOR WILL
NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY
POLICY, AND THE ARBITRATOR SHALL
NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY
LAW. NOTHING IN THIS AGREEMENT OR IN THIS PROVISION IS INTENDED TO WAIVE THE
PROVISIONAL RELIEF REMEDIES AVAILABLE UNDER THE RULES.
D. Administrative Relief. I UNDERSTAND THAT ITUS AGREEMENT' DOES NOT PROHIBIT ME
FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE
EQUAL EMPLOYMENT’ OPPORTUNITY COMMISSION OR THE WORKERS5 COMPENSATION BOARD.
THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION REGARDING
ANY SUCH CLAIM.
E. Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO
UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.
13.General Provisions.
A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without giving effect to any
choice of law rules or principles that may result in the application of the laws
of any jurisdiction other than California. To the extent that any lawsuit is
permitted under this Agreement, I hereby expressly consent to the persona]
jurisdiction of the state and federal courts located in California for any
lawsuit filed against me by the Company .
B.Entire Agreement. This Agreement, together with the Exhibits herein, sets
forth the entire agreement and understanding between the Company and me relating
to the subject matter herein and supersedes all prior discussions or
representations between us including, but not limited to, any representations
made during my interview(s) or relocation negotiations, whether written or oral.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the
President of the Company and me. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.
C.Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
D.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators and other legal representatives and will be
for the benefit ofthe Company, its successors, and its assigns. There are no
intended third party beneficiaries to this Agreement except as expressly stated,
E,Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach,
F,Survivorship. The rights and obligations of the parties to this Agreement will
survive termination of my employment with the Company.
G,Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.
Date: September 3, 2007                      
Signature: /s/ Mark J. Day            
    
Name of Employee (typed or printed)
Witness: /s/ Uday N. Kumar    


Name (typed or printed)

Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
Title
 
Date
 
Identifying Number or Brief Description







Exhibit B
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
"(a) Any provision in an employmenl agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)R elate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2)Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from, being required to be
assigned under subdi vi sion (a), the provision is against the public policy of
this state and is unenforceable.”

Exhibit C
IRHYTHM TECHNOLOGIES, INC,
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to iRhythm Technologies, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the Company’s At
Will Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.
I further agree that, in compliance with the At Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all Company Confidential Information and Associated Third Party
Confidential Information including trade secrets, confidential knowledge, data
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees,
I also agree that for twelve (12) months from this date, I will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or to enter into an employment,
consulting, contractor, or other relationship with any other person, firm,
business entity, or organization (including with myself).
After leaving the Company’s employment, I will be employed by in the position
of:
Signature of employee
Print name
Date-
Address for Notifications:

Exhibit D
IRHYTHJM TECHNOLOGIES, INC.
CONFLICT OF INTEREST GUIDELINES
It is the policy of iRhythm Technologies, Inc. to conduct its affairs in strict
compliance with the letter and spirit of the law and to adhere to the highest
principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.
1.Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement elaborates on this principle and is a
binding agreement.)
2.Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4.Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.
5.Initiating or approving any form of personal or social harassment of
employees.
6.Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.Borrowing from or lending to employees, customers or suppliers.
8.Acquiring real estate of interest to the Company.
Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligat ions of confidentiality exist.

9.Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.
10.Making any unlawful agreement with distributors with respect to prices.
11.Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.
12.Engaging in any conduct which is not in the best interest of the Company.
Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.



